

Exhibit 10.7
[aramark.gif]
May 7, 2012


Mr. Joseph Neubauer
_________________
_________________
_________________


Dear Joe:


We would like to memorialize certain changes to your Employment Agreement with
ARAMARK Corporation dated as of November 2, 2004, as previously amended (your
“Employment Agreement”). As we have previously discussed, your Employment
Agreement is amended by this letter agreement as follows:


•
Effective May 7, 2012, you will cease to be the Chief Executive Officer of
ARAMARK Corporation, but you will remain as the Chairman of the Board and your
duties will be consistent with that of a Chairman. Your ceasing to be the Chief
Executive Officer will not be treated as a “Good Reason” event or otherwise
constitute a termination of your employment for purposes of your Employment
Agreement or otherwise.



For ease of reference, all capitalized terms used in this letter are as defined
in the Employment Agreement.


Please sign where indicated below to acknowledge that your Employment Agreement
will be revised as set forth above, effective upon your signature, and return
such signed copy to my attention at your earliest convenience.


                
ARAMARK CORPORATION




/s/ ROBERT J. CALLANDER
Robert J. Callander
Chairman, Compensation and
Human Resources Committee
ARAMARK Holdings Corporation






/s/ JOSEPH NEUBAUER
Joseph Neubauer

